Citation Nr: 1752561	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-24 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected right ventral forearm scar, status post excision of malignant fibrous histiocytoma (claimed as neoplasm right forearm).  

2. Entitlement to an initial compensable rating for service-connected plantar fasciitis, right foot.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case came to the Board from the St. Petersburg, Florida RO.

The Veteran testified before the undersigned Veterans Law Judge during a September 2016 videoconference hearing; a transcript is of record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to both issues, the most recent examination was in November 2010.  More recent examinations are needed, especially in view of testimony offered at the videoconference hearing, and in view of some of the findings on that examination.

Concerning the scarring on the right forearm, it was noted that the Veteran did not experience any overall functional impairment.  It was noted however, that he had lost some strength in the arm.  It is unclear how this finding was made as there are no recorded findings concerning strength testing.  He reported some loss of strength at the hearing, and also reported that there had been some muscle tissue removed at that location.  He also described that there was some instability and bleeding of the scarring due to the thin covering.  These findings are not confirmed in the medical evidence and further review is therefore needed.

Concerning the right foot, on the November 2010 VA examination, the examiner reported that the Veteran did not have any limitation with standing and walking and noted that he required arch support, but no orthopedic shoes, corrective shoes, foot supports, build-up of the shoes, or shoe inserts was required.  The examiner also stated that the symptoms and pain were relieved by the corrective shoe device.  

In a November 2011 notice of disagreement, the Veteran stated that due to his right foot plantar fasciitis he had pain around the fibrous mass on the right foot, which made it difficult to stand or walk for any prolonged period, even with the orthotics in his shoe.  

In a September 2013 statement filed with his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that the wearing of orthotics exacerbated the problem and did not provide relief.  

In the September 2016 hearing, the Veteran testified that after one hour of standing or pushing, he needed to get off the foot and rest on the couch with ice or heat treatment.  

Thus, it appears that both disorders at issue may have increased in severity since the last examination.  As such, additional examination is indicated.  Any documents concerning treatment should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran for the disabilities at issue.  His assistance in identifying and obtaining the records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Thereafter schedule the Veteran for VA examination(s) to determine the current severity of his right foot plantar fasciitis and right forearm scarring.  In accordance with the latest worksheet(s) for rating these disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his current disorder(s).  The examiner(s) must specify in the report that the claims file has been reviewed.  The examiner(s) must review the claims files and indicate in the report(s) that they were reviewed.  All indicated tests must be performed.

The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

All functional limitations concerning walking, standing, and propulsion should be set out as to the right foot.  Concerning the right forearm scarring, all functional limitations should be set out.  The examiner should indicate if there is weakness in using the arm, or any loss of strength.  The scarring should be described in detail, to include any thin areas or any instability.  Painful scarring should also be set out.

3. After the development requested has been completed, the AOJ should review any examination report(s) to ensure that there is complete compliance with the directives of this remand and any pertinent law and regulations.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. Then, the AOJ should readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

